Citation Nr: 1219513	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  11-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a panic disorder, generalized anxiety disorder and mood disorder NOS (not otherwise specified).


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an 
October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction was subsequently transferred to the Boston, Massachusetts, RO.

Although the Veteran initially requested a hearing before the Board, the Veteran and/or his representative requested that the hearing be cancelled and that his case decided on the evidence of record. 

The Veteran's Virtual VA file has been reviewed in conjunction with the claims file.

The record reflects that the Veteran is claiming entitlement to service connection for an acquired mental disorder, and that he diagnosed with numerous psychiatric disabilities including a panic disorder, generalized anxiety disorder and mood disorder NOS.  However, because the Veteran is diagnosed with multiple psychiatric disorders, the Board has recharacterized the issue to include any acquired psychiatric disorder, including a panic disorder, generalized anxiety disorder and mood disorder NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Veteran claims that he has a psychiatric disorder that is related to his military service.

Unfortunately, the Board finds that additional development is needed prior to adjudicating the Veteran's claim on the merits.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c) (2011).  The circumstances necessitating the remand are discussed below.

VA Examination

The Veteran has not been afforded a VA examination addressing whether any current psychiatric disorder is related to his service.  As will be shown, such an examination is necessary prior to making a determination on the Veteran's claim.

Here, the Veteran is seeking to have his disability service connected, which means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For certain "chronic" diseases, such as psychoses, service connection may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

As an initial matter, the Board notes that, upon entering service, the Veteran indicated on the Report of Medical History (RMH) that he suffered from "depression or excessive worry."  See May 1972 RMH.  A psychiatric evaluation at that time was negative for abnormal clinical findings.  See May 1972 Report of Medical Examination (RME).  At his separation examination, the Veteran told the examiner he has been "worried and depressed all [his] known life."  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Here, the Board finds that the Veteran's report of symptoms is not indicative of a psychiatric disability being "noted," as a medical professional found him to be psychiatrically normal at service entrance.  Thus, the Veteran will be presumed sound upon his entry into service, and the theory of aggravation will not apply to his claim.

During service, the Veteran was treated for nervousness and anxiety, which he then stated began after entering the Army.  See November 1972 Service Treatment Records (STRs).  At separation, the Veteran indicated on his RMH that he has had or currently suffers from "depression or excessive worry" and "nervous trouble of any sort."  A psychiatric evaluation at that time was negative for abnormal clinical findings.  See February 1973 RME.

Post-service treatment records reflect that the Veteran has multiple psychiatric diagnoses, including a panic disorder, generalized anxiety disorder and mood disorder NOS.

As mentioned above, the Veteran has alleged that his anxiety and nervousness began after he entered the Army.  Neither he nor his representative have submitted any additional statements linking his psychiatric disorder to service, nor have any of his care providers made statements to that effect.  Nevertheless, lay statements, such as those by the Veteran in service, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset of his psychiatric symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

To date, VA has not solicited a VA psychiatric examination and opinion as to the nature and etiology of the Veteran's claimed psychiatric disorder.  VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id., at 83 (2006). 

Given the medical evidence showing a current psychiatric diagnosis, STRs showing treatment for anxiety and nervousness, and the Veteran's competent lay statements regarding the onset of his claimed disorder, the Board finds it necessary to provide the Veteran with an appropriate VA psychiatric examination and opinion in an attempt to determine whether any current psychiatric disorder is related to his service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

Treatment Records

A review of the claims file indicates that there may be outstanding post-service treatment records, either from VA facilities or private facilities.  The earliest post-service treatment records in the claims file date from February 2010.  However, the Veteran mentioned to a VA healthcare provider that he was hospitalized for a severe anxiety attack in 1981 or 1982.  See November 2010 VA treatment note.  No records from this timeframe are of record.  Additionally, a VA treatment note reflects that the Veteran was treated at the Mountain Home VAMC from April 2009 to June 2009.  See November 2010 VA treatment note.  While treatment notes from this facility are of record, they only reflect treatment beginning in February 2010.  VA treatment notes also indicate that the Veteran was treated at the Columbia, South Carolina, VAMC in March 2009, and at St. Mary's Hospital and Murfreesboro VA Hospital sometime prior to April 2010.  See February and 
April 2010 VA treatment notes.  Again, these treatment notes are not of record.  Lastly, treatment notes show the Veteran was receiving mental health care at Victory Farm, a VA housing program where he lived for a period of time, but no such records are in the claims file.  See November 2010 VA treatment note.

Additionally, since the claims file is being returned to the RO/AMC, it should be updated to include VA treatment records compiled since the most recent Statement of the Case.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Service Personnel Records

The Board notes that, though the Veteran enlisted for a three-year period, he was honorably discharged from service after only nine months.  Service personnel records (SPRs) indicate that the Veteran's discharge was related to misconduct.  In conjunction with the incident, the Veteran was administered a mental status evaluation, with the results reflecting a normal mental status.  However, there are no additional records detailing the incident.  Moreover, there are scant SPRs associated with the file in general, and it does not appear that the RO ever requested the entire SPRs.  Accordingly, there may be outstanding SPRs relevant to the Veteran's mental condition while in service, and therefore pertinent to his claim.  On remand, any available copies of these records should be obtained and associated with the claims file.

Social Security Records

An April 2010 VA clinical record indicates that the Veteran was trying to save money from his Social Security Disability, raising the possibility that the Veteran is in receipt of such benefits.  See April 2010 VA treatment record.  However, no Social Security Administration (SSA) records are contained in the Veteran's claims file, nor has the RO attempted to procure such files.  Given that these records could be relevant in substantiating the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department and/or alternative sources, which might aid in locating the Veteran's service personnel records, or any other relevant records, to determine the circumstances under which the Veteran separated from service.  If said records are not available, the RO/AMC should document for the record the search undertaken and the unavailability of the records and inform the Veteran of this fact.

2.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his psychiatric condition since service and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from his hospitalization for an anxiety attack in 1981-1982.  The RO/AMC should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e). 

3.  Associate with the Veteran's claims folder any outstanding VA treatment records prior to February 2010, through the present.  Of particular interest are records from: 

(i) the Mountain Home VAMC from April 2009 to 
June 2009; 

(ii) the Columbia, South Carolina VAMC from 
March 2009;

(iii) St. Mary's Hospital and Murfreesboro VA Hospital sometime prior to April 2010; and 

(iv) any treatment records from the Victory Farm facility.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file. 

4.  If the Veteran is in receipt of Social Security benefits, obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.  

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed psychiatric disorder.  The Veteran's claims file, to include a copy of this Remand, and any relevant Virtual VA documents, should be made available to the examiner for review.  All necessary studies and tests must be conducted.

The examiner should identify all psychiatric disorders found on examination.  For any diagnosis made, the examiner must opine whether it is at least as likely as not (50 percent likelihood or greater) that any diagnosed psychiatric disorder was incurred in, is the result of, or is otherwise related to the Veteran's active duty service?  Why or why not?

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinion cannot be given, the examiner must state the reason why.  If an opinion cannot be provided without resorting to speculation, such must be indicated, with a clear explanation of this position.

6.  Upon completion of the above tasks, along with any additional notice or development actions deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, with an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


